


EXHIBIT 10.1
 
IN THE NAME OF ALLAH
 
THE MERCIFUL, THE BENEFICENT
 


 
Saudi Industrial Development
Fund                                                                                                                                                                           GUARANTEE
P.O. Box 4143 , Riyadh – 11149
The Kingdom of Saudi Arabia       
                                                                                                                                                                      Date
of Guarantee
(16/11/1431 H.)
(24/10/2010 Gr.)
                                                                                  
Loan Agreement No. 2234
 
Guarantor (Guarantors):
Name: Arabian American Development Co.
Signature:_/s/ Ghazi Sultan__
 
As per Identity Card No:
Percentage of Liability of Guarantor: 41%
 
Date of SIDF’s Loan Agreement: 2234
     22/09/1431 H.
     01/09/2010 Gr.
  Amount of the Loan:
SR 330,000,000  (Only Three Hundred & Thirty Million Saudi Riyals)
Borrower:
AL-MASANE AL-KOBRA MINING COMPANY
 
Address: P.O. Box (55696) Jeddah 21544
 
Legal Entity: Closed Joint stock company Organized and existing under the Laws
and Regulations of the Kingdom of Saudi Arabia and Registered in the Commercial
Registration of city Jeddah under No: (4030175345) Date: 7/1/1429H.
 
 
 
 
WITNESS
Signature:_/s/Abdulrahman Baamir__
Name: _Abdulrahman Baamir_______
Address: Jeddah
 
 
WITNESS
Signature:_/s/ Mohammed Salel Al-hammed_
Name: _Mohammed Salel Al-hammed_
Address: _Riyadh



 
The Guarantor hereby irrevocably and unconditionally guarantees to the Fund the
payment by the Borrower, in accordance with the provisions of the Loan Agreement
between the Borrower and the Fund referred to above, of any and all moneys as
and when the same shall becoming payable under the Loan Agreement and any other
related or Supplement Agreement (whether by acceleration or otherwise) in
respect of a principal and any other amount payable hereunder in accordance with
the Loan Agreement and any other related Agreement, amendment or addition
thereto, accordingly, the following provisions shall apply:-
 
1) If and whenever the Borrower shall make default in the payment in accordance
with the terms and conditions of the Loan Agreement of any principal moneys due
or payable in respect of the Loan Agreement or in the payment of any other
amounts under the Loan Agreement the Guarantor shall forthwith in virtue of
demand made in writing by the Fund pay to the Fund an amount equal to all
amounts due or becoming due under the Loan Agreement or any other relevant
agreements.
 


 
Page 1

--------------------------------------------------------------------------------

 
 
 
2) The guarantee herein contained shall be a primary obligation and principal
debt of the Guarantor and shall continue in full force and effect
notwithstanding any change in the status of the Borrower, and all amounts for
which the Guarantor would otherwise by liable by virtue of this guarantee but
which may not be recoverable from him as guarantor whether by reason of any
legal limitation, disability or incapacity of the Borrower or any other fact or
circumstance and whether known to the Fund or not shall nevertheless be
recoverable from the Guarantor.
 
3) The Guarantor shall not be exonerated or discharged from liability under this
guarantee by time being given to the Borrower by the Fund or by any other
indulgence or concession to the Borrower granted by the Fund or by anything done
by the Fund in exercise of its any powers, authorities or discretion vested by
the Loan Agreement or by anything the Fund in exercise of its any powers,
authorities or discretion vested by the Loan Agreement or by anything the Fund
may omit or neglect to do or by any other dealing or thing which in the absence
of this provision might operate to exonerate or discharge the Guarantor from any
of its covenants herein contained.
 
4) The guarantee herein contained is to be abstract, absolute, and continuing
guarantee and accordingly shall remain in operation until all moneys owing in
respect of the Loan Agreement and hereunder have been repaid or satisfied, and
is in addition to and not in substitution for any other rights which the Fund
may have under or by virtue of the same and may be enforced without firstly
having recourse to any such rights and without taking any steps or proceedings
against the Borrower.
 
5) All payments to be made by the Guarantor hereunder shall be made in
immediately available funds and in lawful money of Saudi Arabia without any
deduction or withholding whatsoever.
 
6) Except as otherwise stated on Page (1) the liability of each Guarantor
hereunder if more than one is joint and several. If stated otherwise on Page (1)
the liability is several in the proportions stated thereon with respect to each
amount due or becoming due.
 
7) Except as otherwise specified herein, all notices, requests and requirements
shall be deemed to have been sufficiently given to either party hereto when
deposited in the mails, full postage prepaid, addressed to such party at his or
its address set forth above or at such other address as it or he may have
notified to the other party for the purpose and in accordance with this
paragraph.
 
8) A statement in writing signed by the Fund certifying the total amount due at
any time from the Borrower or from the Guarantor shall be conclusive evidence of
the matter so stated.
 
9) The Guarantor agrees to pay all costs and expenses in connection with the
preparation, execution, delivery and enforcement of this Guarantee.
 
10) This Guarantee will be subject to the Saudi Public Funds Collection
Regulation.
 
11) This Guarantee shall exist for the benefit of and be enforceable by the Fund
and its successors or assignees as well as The Guarantor’s Liability will remain
enforceable by virtue of this Guarantee and still binding on his estate and
before his successors. (Private or Public).
 
12) In the event of conflict between the Arabic and English versions of this
Guarantee the Arabic Version shall in all cases prevail but the English version
shall be used to assist in any interpretation.(End)…
 

 
Page 2

--------------------------------------------------------------------------------

 
